a

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America , JUDGMENT IN A CRIMINAL CASE
Vv. . . (For Offenses Committed On or After November 1, 1987)
Enrique Sanchez-Mateo Case Number: 3:19-mj-24039

doy

 

Frank Torres M@rétl Masel

  

 

 

 

 

 

 

Defendant's Attorney in '
REGISTRATION NO. 89536298
OCT @ 3 2019
THE DEFENDANT: |
Kl pleaded guilty to count(s) 1 of Complaint ERK US CIS Re? COURT
Yl) aR LORS AL
C1 was found guilty to count(s) By are t " meiner sree DEPUTY

 

 

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

_ imprisoned for a term of: ,
~\ vA

CONTIME SERVED Oo __ days

 

x] Assessment: $10 WAIVED Fine: WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shail notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change | in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of Imposition of Sentence

ODay Cy
Received i : J wt, 2 A —

DUSM “ HONORABLE RICHARD L. PUGLISI.
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | 3:19-mj-24039

 
